Service upon the cleric or agent of a corporation, under subdivision one of section fifty-four, session laws, 1876, is a substituted service, and the return of service must state the facts which authorize such substituted service. Therefore, where a service on the agent of a corporation in Douglas county, whose place of business was in Multnomah, a return of service as' follows:
State of Oregon, } County of Douglas, [ ss'
I hereby certify that I served the within summons within said county, this 15th day of September, 1882, on the within named Oregon and California Bailroad Company, by delivering a true copy thereof to F. PL Beed, paymaster, an agent of said company, together with a copy of the complaint, certified to by the cleric of said county to be a true and correct copy of the original and the whole thereof.
J. S. PUBDOM,
Sheriff of Douglas county,
Is insufficient to give the court jurisdiction of the person of the corporation. (Detroit Fire Ins. Co. v. Judge, etc., 23 Mich., 492; Oxford Iron Co. v. Spradly, 42 Ala., 24; Talledyn Ins. Co. v. McCullough, id., 667; The Southern Ex. Co. v. Hunt, 54 Miss., 664.)